            Case 2:18-cr-00266-WBS Document 130 Filed 09/03/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-000266-WBS
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        SENTENCING HEARING
13                         v.
                                                        DATE: September 8, 2020
14                                                      TIME: 9:00 AM
     ERIC LEMOYNE WILLIS,                               COURT: Hon. William B. Shubb
15

16                               Defendant.

17

18                                              STIPULATION

19         1.      By previous order, the Court set this matter for sentencing as to Defendant Eric Lemoyne

20 Willis on September 8, 2020.

21         2.      The parties request additional time to prepare for the sentencing hearing.

22         3.      By this stipulation, the parties now move to continue the sentencing hearing until

23 December 7, 2020.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


      STIPULATION AND ORDER TO CONTINUE SENTENCING      1
30    HEARING
            Case 2:18-cr-00266-WBS Document 130 Filed 09/03/20 Page 2 of 2

 1 IT IS SO STIPULATED.

 2

 3
     Dated: September 2, 2020                            MCGREGOR W. SCOTT
 4                                                       United States Attorney
 5
                                                         /s/ ROBERT J. ARTUZ
 6                                                       ROBERT J. ARTUZ
                                                         Special Assistant U.S. Attorney
 7

 8
     Dated: September 2, 2020                            /s/ DANIEL OLSEN
 9                                                       DANIEL OLSEN
10                                                       Counsel for Defendant
                                                         ERIC LEMOYNE WILLIS
11

12

13

14                                        FINDINGS AND ORDER

15         The sentencing hearing for Defendant Eric Lemoyne Willis is hereby continued to December 7,

16 2020 at 9:00 a.m.

17         IT IS SO ORDERED.

18

19 Dated: September 3, 2020

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER TO CONTINUE SENTENCING   2
30    HEARING
